Case 1:20-cv-02006-JRS-MJD Document 59 Filed 10/20/20 Page 1 of 2 PageID #: 666




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


 JOHN DOE,                                           )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )       No. 1:20-cv-02006-JRS-MJD
                                                     )
 THE TRUSTEES OF INDIANA UNIVERSITY,                 )
 et al.                                              )
                                                     )
                                Defendants.          )




                       MINUTE ENTRY FOR OCTOBER 20, 2020
                         TELEPHONIC STATUS CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery.

        This matter is scheduled for a telephonic status conference on Tuesday, November 3,

 2020 at 11:30 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference

 by calling the designated telephone number, to be provided by the Court via email generated by

 the Court's ECF system.



        Dated: 20 OCT 2020
Case 1:20-cv-02006-JRS-MJD Document 59 Filed 10/20/20 Page 2 of 2 PageID #: 667




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
